Frick, J.,
delivered the opinion of this court.
This court at the hearing of the former appeal between these parties, having directed an audit to be made in this court, thereupon remanded the,cause to the chancery court, with directions to sell the mortgaged premises according to the usual course in such cases, unless McClellan should pay into that court, the sum ascertained by said audit in this court, to be due to the appellee.
The appellee, (Crookj) had been for a series of years, tenant of the mortgaged estate; and in the audit here referred to, the rents for which he had become chargable, were credited in fav.or of McClellan against the mortgage demand of Crook, up to the period on which the chancellor decreed, November 19th 1844. It is now averred, that Crook continued to occupy the premises as tenant, subsequent to the period thus assumed by the audit in this court, and that Me Clellan is consequently entitled to credits, in reduction of the sum decreed under said audit, to be brought into the court of chancery. He accordingly files his petition in that .court, shewing the amount of rents, which he claims to have accrued in his favor by Crook's occupancy since the allowance in said audit.
But the chancellor considering the decree of the Court of Appeals conclusive, and that his authority was limited to the execution of the decree, .dismissed the petition. And the question presented upon the present appeal is, whether there is error in the opinion thus expressed by the chancellor.
This petition, can in no yiew, be considered as part of th.e original proceedings, but as substantially new matter of relief, predicated upon the principles of the decree passed by the Court of Appeals. That decree disposed of the entire subject in controversy upon the pleadings and proofs exhibited; and the cause was remanded to the chancery court, with instructions to the chancellor to enforce the decree; to direct the mortgage property to be sold, according to the usual practice of the court of chancery, unless McClellan within the time specified, paid into court, the sum adjudged by this court to be due. It was a final *342■decree of this court, upon the appeal, and the only authority remaining to the chancellor over the subject, was to carry the decree into .execution. He was necessarily confined within the limits prescribed to hin, whatever further and ulterior equity might have arisen in favor of McClellan, after the passing of the original decree by the chancellor. The grounds for this equity claimed for McClellan was, that Crook continued to occupy the mortgaged premises, beyond the day assumed by the Court of Appeals; and that the rents chargable for such subsequent occupation, ought to be allowed in reduction of the sum decreed by the Court of Appeals, because the decree admits in principle, the liability of Crook for rent during his occupancy. Hence it is argued that the chancellor might, on this principle •settled by the Court of Appeals, have entertained the petition, ,and granted the relief;.considering the petition as supplemental .to the original case, or, even as a new proceeding submitting a •continuing equity, depending on a principle already decided by this court, to belong to the relations between the parties in .the cause..
But all this necessarily requires the chancellor to open the .decree of this court, which as before said, was intended to be conclusive on the chancellor* He must consider that decree .as rightly and definitively settling every question, properly presented to the .court, and his action upon it is strictly confined •within the limits presented to him.
The matter now suggested by the petition of the appellant, was not in issue at the time of the chancellor’s decree, but has arisen subsequently; even if within the principles declared by the Court of Appeals. Upon the record before the chancellor, and on the questions within that record, this tribunal has acted, and passed a definite decree, in relation to the entire subject presented to the chancellor, and to this court. Thus, the whole subject then in litigation, has been finally disposed of by the decree of this court. That decree has become the law of the case, and the chancellor cannot otherwise deal with the matters thus adjudicated, than in the form prescribed.
In presenting this case, upon argument by the counsel for the appellant, it is conceded, that “the difficulty arises from an *343audit and decree having been made in this court, instead of remanding the case, with directions comprehensive enough to embrace matters of the same character as those passed upon, but ulterior to the period included in the chancellor’s decree. ” But no evidence appears in the record, of such prospective equity and occupation by Crook, after the date assumed as the ground of decree. Where such liability is apparent on the face of the record, the practice suggested is the true one. And in such case, the court does limit itself to an exposition of the principles involved; and remands the cause, to have the account stated in chancery, within those principles. Such was not the presentation of this case, and therefore the decree was definitive and final.
As a final decree of this court, conclusive on the chancellor, he was right in rejecting the petition; and his decision is affirmed.
decision affirmed.